THE plaintiff had filed at the present term of the court a petition for divorce from the bonds of matrimony with her husband, the defendant, on the ground of cruelty and ill treatment, and now applied for a rule upon him to show cause wherefore the court should not grant alimony for her support pending the suit.
The Court, however, on learning that the summons for the appearance of the defendant was not returnable until the next term, considered the application premature at this stage of the proceeding, and refused to grant the rule.